Proceeding pursuant to CPLR article 78 to review a determination of the State *604Commissioner of Social Services, dated October 8, 1980 and made after a statutory fair hearing, which affirmed a determination of the local agency denying petitioner’s application for medical assistance. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. The State commissioner’s determination was supported by substantial evidence appearing in the record (see Matter of Hopkins v.Blum, 87 AD2d 613; Matter of Donato v Wyman, 32 AD2d 1061). Titone, J. P., Mangano, Weinstein and Boyers, JJ., concur.